Citation Nr: 1220719	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Paul, Minnesota RO.  

On October 26, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At that hearing, the veteran submitted additional evidence, and waived his right to initial review by the RO.  See 38 C.F.R. § 20.1304 (2011).  

In April 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2012.  (A claim of service connection for a skin disorder was among the issues remanded by the Board; however, the Appeals Management Center (AMC) granted this claim in March 2012.  Consequently, it is no longer before the Board.)  


FINDING OF FACT

On March 27, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to service connection for a back disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  

By a rating action in January 2009, the RO denied service connection for a back disorder.  A notice of disagreement (NOD) with that decision was received in January 2009, and a statement of the case (SOC) was issued in April 2009.  The Veteran perfected an appeal of that rating action by filing a substantive appeal (VA Form 9) in August 2009.  

In a statement in support of claim (VA Form 21-4138), dated March 27, 2012, the Veteran indicated that he wished to withdraw his appeal for service connection for a back disorder.  

In this case, the Board finds that the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a back disorder; hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue.  The appeal is therefore dismissed.  


ORDER

The appeal for entitlement to service connection for a back disorder is dismissed.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


